DETAILED ACTION

The amendment filed on December 17, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements filed on December 17, 2021 and January 7, 2022 have been received and the references listed thereon have been considered.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 13-14, the recitation “an incision direction of the blade and the first axis being capable of deviating from each other” is vague and indefinite because no structure has been set forth to perform such a function (i.e., what structure provides the function “capable of deviating”?); also, in line 14, the recitation “thereby forming a groove at the cutting position” is now vague and indefinite as to what is being set forth, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al., U. S. Pub. No. 2010/0011920.
Regarding claim 1 and the claims dependent therefrom, Akiyama substantially discloses applicant’s claimed invention, and specifically discloses an apparatus on which almost every active step of the claimed method is performed (except for the limitations shown in italics and grayed-out) as follows:
a workpiece processing method for processing a workpiece having an outwardly- convex curved-surface-shape surface that is non-cylindrical shape surface (e.g., when the circumferential grooves are formed first, the workpiece surface of the workpiece upon which the following steps are performed includes the angled circumferentially-
supporting the workpiece on a workpiece supporting unit (e.g., 12) including a rotary table (e.g., 18, 19, which is a rotary “table” in the same manner as the present invention) so that the workpiece is rotatable around a first axis (e.g., a longitudinal axis that extends through the cylindrical workpiece);
measuring the surface of the workpiece by a sensor unit including a sensor (e.g., 64);
calculating a surface shape of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece; and
rotating the workpiece around the first axis (e.g., see paragraphs 0027-0028) based on the surface shape of the workpiece and a cutting position (e.g., see Fig. 6) at which a groove is formed on the surface of the workpiece so that the cutting position matches a vertex (e.g., the bottom of a groove) in a direction along a second axis (e.g., a radial axis with respect to the subject z-axis) which is perpendicular to the first axis and parallel to a blade, and
relatively moving the workpiece supporting unit and the cutting unit, an incision direction of the blade and the first axis being capable of deviating from each other (e.g., a user is capable of adjusting the position of the cylindrical workpiece in the holding structure such as by slightly canting or angling the workpiece; it is noted that the workpiece is NOT part of the claimed invention and thus such an adjustment requires no modification of the structure of Akiyama and thus is considered to be a functional 
[claim 2] further including
calculating a normal line to the surface of the workpiece at the cutting position based on the surface shape of the workpiece, and
said rotating the workpiece including rotating the workpiece around the first axis so that the normal line is parallel to a direction along a second axis which is perpendicular to the first axis and parallel to the blade (e.g., such a normal line in Akiyama is clearly present and will be perpendicular and parallel as claimed), and
relatively moving the workpiece supporting unit and the cutting unit, thereby forming a groove at the cutting position (e.g., see paragraph 0048).
Thus, Akiyama lacks surface calculating steps as follows:
(a)	calculating a surface shape as follows:
[from claim 1] calculating a surface shape of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece; and
(b)	calculating a normal line as follows:
[from claim 2] calculating a normal line to the surface of the workpiece at the cutting position based on the surface shape of the workpiece;
Regarding (a), it is respectfully submitted that merely calculating a surface shape or surface shape function would be a matter of simply using the radius detected by the sensor and calculating the circumference of the cylindrical surface for information purposes; such as for displaying on the machine or for recording data on or for the Akiyama for the well-known reasons including those described above.
Regarding (b), it is respectfully submitted that the specific locating operation of the apparatus of Akiyama does not appear to be explicitly described, but it is clear that structure of Akiyama is moved such that the cutting unit arrives at the cutting point for the first groove and thus arrives at position that is located along an axis that is normal to the surface of the workpiece. It is respectfully submitted that it would have been obvious to one having ordinary skill in the art to provide a calculation indicative of wherein the cutter must be positioned to cut a first groove at a point corresponding to the cutting location, wherein such a calculation would be part of a controller to merely automate the operation of Akiyama. Further, such calculations could also be used for information purposes; such as for displaying on the machine or for recording data on or for the machine for various known and common record-keeping reasons. Therefore, it would have been obvious to one having ordinary skill in the art to provide such calculation function/step with or on the apparatus of Akiyama for the well-known reasons including those described above.

Allowable Subject Matter
Claim 3 appears that it would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

Remarks
For the record, a machine translation in English is being provided for Japanese Publication 06-320392, which was applied as prior art in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot in view of the new/modified grounds of rejection.
It is noted that, regarding applicant’s amendment in claim 1 directed to the incision direction, the first axis is broadly recited and is considered as corresponding to a longitudinal axis of the workpiece, wherein the is not part of the claimed invention and can be repositioned as described, for example, in the corresponding prior art rejection above, without modifying the apparatus of Akiyama that thus is considered to be a functional recitation of intended use of the apparatus of Akiyama.
Therefore, for at least the reason(s) described above, it is respectfully submitted that the prior art teaches and/or fairly suggests the claimed invention to the extent claimed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 5, 2022